DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US Pub No: 2017/0153714 A1, hereinafter Gao) in view of Krause et al. (US Pub No: 2020/0070715 A1, hereinafter Krause).
Regarding Claim 1:
	Gao discloses:
and a controller configured to: receive a request for pickup from a potential passenger via a first communication.  Paragraph [0046] describes receiving a pickup request for a potential passengers S210.  Paragraph [0015] describes that the request can be made via a rideshare platform or implied gesture or signaling.
register authorization information based on the first communication.  Paragraph [0046] describes locating the potential passenger S220 and verifying passenger authorization S230. 
receive a request for vehicle access via a second communication that includes authorization information.  Paragraph [0046] describes enabling vehicle access S240.  Paragraph [0079] describes enabling vehicle access constraints tied to passenger identity are lifted.
Gao does not disclose a plurality of doors of the vehicle to allow a potential passenger access to the vehicle based on the position of the occupant detected by the occupant device and an occupant detection device configured to detect a position of an occupant of the vehicle.
	Krause teaches:
and control one or more of a plurality of doors of the vehicle to allow the potential passenger access to the vehicle via the one or more doors in response to the authorization information registered based on the first communication corresponding to the authorization information from the second communication, wherein the controller allows access via the one or more doors based on the position of the occupant detected by the occupant detection device.  Paragraph [0068] describes controlling a vehicle seating arrangement to quickly inform a passenger of an optimal door to enter and seat to occupy.  Paragraph [0105] describes an ECU that can unlock a door 301 of the vehicle 300 adjacent to the identified seat 310.  It can also lock doors 302 of the vehicle, while only keeping door 301 open, the door adjacent to the identified seat.  Paragraph [0091] 
A system for a vehicle, comprising: an occupant detection device configured to detect a position of an occupant of the vehicle.  Paragraph [0078] describes an ECU that can detect whether seats of the vehicle 300 are occupied or unoccupied.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to incorporate the teachings of Krause to show a plurality of doors of the vehicle to allow a potential passenger access to the vehicle based on the position of the occupant detected by the occupant device and an occupant detection device configured to detect a position of an occupant of the vehicle.  One would have been motivated to do so because it can be time-consuming and generally problematic for the future passenger to determine where to sit and which vehicle door to enter when they are picked up ([0003 of Krause).

Regarding Claim 8:
	Gao discloses:
A method of allowing a potential passenger access to a vehicle, comprising: receiving a request for pick up from the potential passenger via a first communication from a mobile device. Paragraph [0046] describes receiving a pickup request for a potential passengers S210.  Paragraph [0015] describes that the request can be made via a rideshare platform or implied gesture or signaling.  Rideshare platforms, such as Uber and Lyft, are often used on mobile devices.
registering authorization information based on the first communication.  Paragraph [0046] describes locating the potential passenger S220 and verifying passenger authorization S230. 
receiving a request for vehicle access via a second communication that includes authorization information.  Paragraph [0046] describes enabling vehicle access S240.  Paragraph [0079] describes enabling vehicle access constraints tied to passenger identity are lifted.
Gao does not disclose a plurality of doors of the vehicle to allow a potential passenger access to the vehicle based on the position of the occupant detected by the occupant device and an availability of one or more seats within the vehicle.
Krause teaches:
and providing access to the vehicle via one or more of a plurality of doors in response to the authorization information registered based on the first communication corresponding to the authorization information from the second communication, wherein which of the plurality of doors access to the vehicle is provided by is based on the determined availability of the one or more of the plurality of seats within the vehicle.  Paragraph [0068] describes controlling a vehicle seating arrangement to quickly inform a passenger of an optimal door to enter and seat to occupy.  Paragraph [0105] describes an ECU that can unlock a door 301 of the vehicle 300 adjacent to the identified seat 310.  It can also lock doors 302 of the vehicle, while only keeping door 301 open, the door adjacent to the identified seat.  Paragraph [0091] describes that the passenger can only enter 
determining an availability of one or more of a plurality of seats within the vehicle.  Paragraph [0078] describes an ECU that can detect whether seats of the vehicle 300 are occupied or unoccupied.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to incorporate the teachings of Krause to show a plurality of doors of the vehicle to allow a potential passenger access to the vehicle based on the position of the occupant detected by the occupant device and an availability of one or more seats within the vehicle.  One would have been motivated to do so because it can be time-consuming and generally problematic for the future passenger to determine where to sit and which vehicle door to enter when they are picked up ([0003 of Krause).
Claim 18 is substantially similar to claim 8 and is rejected on the same grounds.

Regarding Claim 5:
	Krause teaches:
The system of claim 1, wherein the controller allows access to the vehicle via the one or more doors based on the doors corresponding with a seat that is not detected by the occupant detection device as being occupied by the occupant.  Paragraph [0068] describes controlling a vehicle seating arrangement to quickly inform a passenger of an optimal door to enter and seat to occupy.  Paragraph [0105] describes an ECU that can unlock a door 301 of the vehicle 300 adjacent 

Regarding Claim 6:
	Krause teaches:
The system of claim 1, wherein the controller controls the one or more doors of the vehicle to allow the potential passenger access to the vehicle by prompting the one or more doors to be unlocked.  Paragraph [0068] describes controlling a vehicle seating arrangement to quickly inform a passenger of an optimal door to enter and seat to occupy.  Paragraph [0105] describes an ECU that can unlock a door 301 of the vehicle 300 adjacent to the identified seat 310.  It can also lock doors 302 of the vehicle, while only keeping door 301 open, the door adjacent to the identified seat.  Paragraph [0091] describes that the passenger can only enter the vehicle 300 curb-side for the safety of the passenger.  Therefore, the driver must position the vehicle based on where the future occupant is located.

Regarding Claim 9:
	Krause teaches:
The method of claim 8, wherein seating availability is determined based on the position of one or more occupants within the vehicle detected by an occupant detection device of the vehicle.  Paragraph [0078] describes an ECU that can detect whether seats of the vehicle 300 are occupied or unoccupied.

Regarding Claim 10:
	Krause teaches:
The method of claim 9, wherein the occupant detection device of the vehicle includes one or more seat sensors corresponding to one or more seats of the vehicle and configured to detect when the one or more occupants are seated in the one or more seats.  Paragraph [0078] describes an ECU that can detect whether seats of the vehicle 300 are occupied or unoccupied.

Regarding Claim 11:
	Krause teaches:
The method of claim 8, wherein seating availability is determined based on an expected occupancy of one or more seats within the vehicle.  Paragraph [0083] describes the optimal future seat occupancy can be generated based on optimizing pick-ups and drop-offs during each passenger’s trip.  This is equivalent because certain seats could be taken for an expected passenger, limiting the number of seats that the current passenger could sit.

Regarding Claim 12:
	Krause teaches
The method of claim 11, wherein the expected occupancy of the one or more seats within the vehicle is based on a received communication from a second potential passenger.  Paragraph [0093] describes an ECU that can determine route data for each passenger 321 and any other future passengers.  Paragraph [0071] describes communication equipment that can be used for performing communication with external entities.
	Claim 20 is substantially similar to claim 12 and is rejected on the same grounds.

Regarding Claim 13:
	Gao discloses:
The method of claim 8, wherein the authorization information of the second communication comprises a unique identification code input into a display panel disposed on an exterior of the vehicle and configured as a user interface for receiving inputs from a user.  Paragraph [0067] describes data that can identify a passenger, including a code known to the passenger.  Paragraph [0034] describes an external input interface 112 that functions to enable a person or another exterior entity to communicate or interact with the vehicle.  This is equivalent to the claim because the passenger can input a code into an exterior display panel.

Regarding Claim 14:
	Gao discloses:
The method of claim 13, wherein the display panel is configured to indicate seating availability within the vehicle.  Paragraph [0034] describes an external 

Regarding Claim 15:
	Krause teaches:
The method of claim 8, wherein the step of providing access to the vehicle via the one or more of the plurality of doors further comprises: unlocking the one or more doors.  Paragraph [0105] of Krause describes an ECU that can unlock a door 301 of the vehicle 300 adjacent to the identified seat 310.  It can also lock doors 302 of the vehicle, while only keeping door 301 open, the door adjacent to the identified seat.  Paragraph [0091] of Krause describes that the passenger can only enter the vehicle 300 curb-side for the safety of the passenger.  Therefore, the driver must position the vehicle based on where the future occupant is located.

Regarding Claim 16:
Krause teaches:
The method of claim 15, wherein one or more of the plurality of doors that access to the vehicle is not provided by remain locked when the one or more of the plurality of doors that access to the vehicle is provided by unlock.  Paragraph [0105] of Krause describes an ECU that can unlock a door 301 of the vehicle 300 adjacent to the identified seat 310.  It can also lock doors 302 of the vehicle, while only keeping door 301 open, the door adjacent to the identified seat.  Paragraph [0091] of Krause describes that the passenger can only enter the vehicle 300 curb-

Regarding Claim 19:
	Krause teaches:
The system of claim 18, further comprising: an occupant detection device configured to detect which of the plurality of seats an occupant of the vehicle is seated within, wherein the controller is configured to determine the availability of one or more of the plurality of seats disposed within the vehicle based on the detection of the seated occupant by the occupant detection device.  Paragraph [0078] describes an ECU that can detect whether seats of the vehicle 300 are occupied or unoccupied.  Paragraph [0083] describes the optimal future seat occupancy can be generated based on optimizing pick-ups and drop-offs during each passenger’s trip.  This is equivalent because certain seats could be taken for an expected passenger, limiting the number of seats that the current passenger could sit.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Krause and further in view of Mimura et al. (US Pub No: 2020/0086764 A1, hereinafter Mimura).
Regarding Claim 2:
Gao and Krause teach the above inventions in claim 1.  Gao and Krause do not teach an exterior display configured as a user input for receiving inputs from a user.
Mimura teaches:
The system of claim 1, further comprising: a display panel disposed on an exterior of the vehicle and configured as a user interface for receiving inputs from a user wherein the second communication received by the controller is from the display panel.  Paragraph [0049] describes an HMI 30 that presents various pieces of information to an occupant of the host vehicle M and receives input operations of the occupant.  The HMI also presents information to the vehicle outside via a vehicle exterior display 32.  Paragraph [0108] and figure 12 show an example diagram where the destination and number of available persons who can get in the host vehicle are displaced on the front and left-side display.  This is equivalent to the claim because the display can easily tell the occupant to enter the vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao and Krause to incorporate the teachings of Mimura to show an exterior display configured as a user input for receiving inputs from a user.  One would have been motivated to do so that the passenger can easily determine which side of the vehicle to enter without having to visually check or ask themselves.

Regarding Claim 3:
	Gao discloses:
The system of claim 2, wherein the authorization information of the second communication comprises a unique identification code input by the user into the display panel.  Paragraph [0067] describes data that can identify a passenger, including a code known to the passenger.  Paragraph [0034] describes an external 

Regarding Claim 4:
	Gao discloses:
The system of claim 3, wherein the display panel is disposed on one or more of the plurality of doors of the vehicle.  Paragraph [0034] describes an external input interface 112 that can be one or more input devices located on the exterior of the vehicle.  This means that the devices can be on the plurality of doors.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Krause and further in view of Sakiyama et al. (US Pub No: 2021/0270075 A1, hereinafter Sakiyama).
Regarding Claim 7:
Gao and Krause teach the above inventions in claim 1.  Gao and Krause do not teach an actuator to open a door.  Sakiyama teaches an actuator to open/close a door.
Krause and Sakiyama teach:
The system of claim 1, further comprising: a door actuator configured to control the position of the one or more doors, wherein the controller controls the one or more doors of the vehicle to allow the potential passenger access to the vehicle by prompting the actuator to open the one or more doors.  Paragraph [0198] describes an actuator for opening/closing a vehicle door.  Paragraph [0068] of 
	Claim 17 is substantially similar to claim 7 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fetter (US Pub No: 2021/0304532 A1): In some examples, a control system for a vehicle can detect a set of ultrasonic signals generated by a mobile computing device of a user. Additionally, the control system can determine a pin code from the set of ultrasonic signals. Moreover, the control system can perform one or more vehicle operations to initiate fulfillment of a transport request that is associated with the determined pin code, upon the user being determined to be within a given proximity distance of the vehicle.
Ricci (US Pub No: 2014/0309806 A1): Methods, systems, and a computer readable medium are provided for maintaining a persona of a vehicle occupant and, based on the persona of the vehicle occupant and vehicle-related information, performing an action assisting the vehicle occupant.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665